IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-50927
                         Summary Calendar



JOHN BOLDT; MARY BOLDT

                Plaintiffs - Appellants

     v.

CITY OF SAN ANTONIO

                Defendant - Appellee

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. SA-99-CV-1007
                        --------------------
                            May 28, 2001

Before KING, Chief Judge, and SMITH and PARKER, Circuit Judges.

PER CURIAM:*

     John and Mary Boldt appeal the district court’s judgment as

a matter of law in favor of the City of San Antonio dismissing

their 42 U.S.C. § 1983 action to recover monetary damages for

property damage caused when city employees entered and cleared a

portion of their property while conducting a flood-control

project.   The Boldts argue that the City is liable because the

City had a de facto policy of entering private property to do

flood control and drainage work without first ascertaining the

ownership, providing notice, and obtaining the property owner’s

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50927
                                -2-

permission.   Because the Boldts did not present evidence that the

City made a deliberate choice to follow a practice or policy of

entering private property without providing notice and obtaining

permission from property owners, they have not shown that their

property was damaged pursuant to an unconstitutional policy.     See

Pembaur v. City of Cincinnati, 475 U.S. 469, 483-84 (1986); City

of Oklahoma City v. Tuttle, 471 U.S. 808, 823-24 (1985)(plurality

opinion).

     The Boldts also argue that the City is liable because the

City failed to train its employees adequately to provide notice

and obtain permission before entering private property.   The

evidence established that the City immediately adopted a policy

of requiring its employees to provide notice and obtain

permission before entering private property after the Boldts’

property was damaged.   The Boldts have not shown that city

policy-makers continued to adhere to an unconstitutional practice

or consciously disregarded the need to prevent tortious conduct.

See Bd. of Comm’rs of Bryan County v. Brown, 520 U.S. 397, 407

(1997); City of Canton v. Harris, 489 U.S. 378, 385 (1989).

Therefore, they have not shown that the City’s not training its

employees in procedures for determining land ownership rose to

the level of a constitutional violation.   See Bryan County, 520
U.S. at 407; Canton, 489 U.S. at 385.

     AFFIRMED.